

113 S3002 IS: Guarding Our Great Lakes Act
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 3002IN THE SENATE OF THE UNITED STATESDecember 11, 2014Ms. Stabenow (for herself, Mr. Levin, Mr. Brown, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo control the spread of aquatic invasive species between the Great Lakes basin and the Mississippi
			 River basin, and for other purposes.1.Short titleThis Act may be cited as the Guarding Our Great Lakes Act.2.Aquatic invasive species control zone at Brandon Road Lock and Dam, Joliet Illinois(a)In generalThe Secretary of the Army, acting through the Chief of Engineers, the Secretary of the Interior,
			 acting through the Director of the United States Fish and Wildlife Service
			 and the Director of the United States Geological Survey, the Administrator
			 of the Environmental Protection Agency, and each other applicable Federal
			 agency shall take actions to prevent the transfer of aquatic invasive
			 species, with a focus on Asian carp species, through the Brandon Road Lock
			 and Dam.(b)Construction(1)Required measuresThe Chief of Engineers shall construct measures to improve the Brandon Road Lock and Dam to prevent
			 the upstream transfer of swimming aquatic invasive species through the
			 lock and dam, including—(A)an engineered channel in the approach from the Mississippi River direction, as outlined in the
			 report issued pursuant to section 1538 of Public Law 112–141;(B)adding additional structures necessary for aquatic invasive species control; and(C)the construction and operation of electric dispersal barriers.(2)Cost estimate and scheduleNot later than 6 months after the date of enactment of this Act, the Chief of Engineers shall
			 submit to Congress a cost estimate for, and schedule for completion of,
			 measures to be constructed under this subsection.(c)Other measuresThe Director of the United States Fish and Wildlife Service, in consultation with the Director of
			 the United States Geological Survey, the Chief of Engineers, the
			 Commandant of the United States Coast Guard, the Administrator of the
			 Environmental Protection Agency, and the heads of other relevant agencies,
			 shall implement all appropriate measures in compliance with applicable
			 State and Federal law around the Brandon Road Lock and Dam on the Illinois
			 River to prevent the upstream and downstream transfer of swimming and
			 floating aquatic invasive species, with a focus on Asian carp species,
			 including—(1)implementing existing Asian carp monitoring and control strategies at the Brandon Road location, as
			 applicable;(2)using the Brandon Road location to the greatest extent possible to test new aquatic invasive
			 species control technologies;(3)implementing all control strategies identified through this testing necessary to fulfill the
			 objectives of this section; and(4)developing best management practices to mitigate aquatic invasive species transfer by boat and
			 barge operators on the Illinois River and Chicago Sanitary and Shipping
			 Canal and working with operators to implement them.(d)Administration(1)Acquisition of real estateThe Chief of Engineers, the Director of the United States Fish and Wildlife Service, and the
			 Director of the United States Geological Survey may acquire any real
			 estate necessary to carry out this section.(2)CooperationIn carrying out this section, the Chief of Engineers, the Director of the United States Fish and
			 Wildlife Service, and the Director of the United States Geological Survey
			 shall coordinate with each other and—(A)the Governors of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and
			 Wisconsin;(B)the Metropolitan Water Reclamation District of Greater Chicago;(C)the Asian Carp Regional Coordinating Committee;(D)the Great Lakes Commission;(E)the Great Lakes Fishery Commission;(F)the Great Lakes and St. Lawrence Cities Initiative; and(G)any other applicable State, local, or international government entity.3.Actions related to permanent prevention of aquatic invasive species transfer between the Great
			 Lakes and Mississippi River basins(a)ConstructionThe Administrator of the Environmental Protection Agency, acting through the Great Lakes
			 Interagency Task Force, shall coordinate with the Governor of Illinois,
			 the City of Chicago, and the Metropolitan Water Reclamation District of
			 Greater Chicago to carry out engineering and construction of flood
			 mitigation and water quality measures on the Chicago Area Waterway System
			 related to permanent prevention of the transfer of aquatic nuisance
			 species between the Great Lakes and Mississippi River basins.(b)RequirementsIn carrying out subsection (a), the Administrator shall—(1)coordinate with Chicago and the Metropolitan Water Reclamation District of Greater Chicago to
			 combine infrastructure to the greatest extent practicable with the Tunnel
			 and Reservoir Plan of the Metropolitan Water Reclamation District of
			 Greater Chicago;(2)ensure flood mitigation in the vicinity of the Chicago Area Waterway System is not degraded;(3)ensure water quality is protected in the Great Lakes and Chicago Waterway System, consistent with
			 the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(4)provide for continued commercial and recreational watercraft traffic on the Chicago Area Waterway
			 System to the greatest practical extent, which may include new
			 infrastructure to minimize the impact of physical barriers necessary for
			 aquatic invasive species control; and(5)prioritize efforts to prevent the transfer of the highest risk aquatic invasive species, including
			 Asian carp.(c)Administration(1)ConsultationIn carrying out this section, the Administrator shall consult with the Asian Carp Regional
			 Coordinating Committee.(2)Assistance from CorpsThe Chief of Engineers shall provide to the Administrator all documentation relating to the report
			 issued pursuant to section 1538 of Public Law 112–141 and technical and
			 other assistance, as requested by the Administrator.(3)DelegationIn carrying out this section, the Administrator may delegate parts of the project to any of the
			 non-Federal entities referred to in this Act.(4)Identification of partnersIn carrying out this section, the Administrator shall work to identify non-Federal cost-share
			 partners when applicable.(5)Federal shareThe Federal share of the cost of a project carried out under this section may be up to 100 percent.(d)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report describing the progress made, and a plan for further
			 actions to be taken, under this section.